Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143537                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RICHARD R. ROBERTS and STACEY D.                                                                         Brian K. Zahra,
  ROBERTS,                                                                                                            Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 143537
                                                                    COA: 295500
                                                                    Leelanau CC: 05-007063-CK
  ROBERT L. SAFFELL and JOANNE O.
  SAFFELL,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           t1017                                                               Clerk